DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 11-13 of copending Application No. 16/818039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the instant application claims an open-gate pseudo-conductive high-electron mobility transistor for amplifying signals produced by a body of a user in a sub-THz radiation range, comprising: (1) a multilayer hetero-junction structure made of gallium nitride (GaN) and aluminium gallium nitride (AlGaN) single-crystalline or polycrystalline semi-conductor materials, deposited on a substrate layer, and characterised in that:(a) said structure comprises (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, and (iii) one AlGaN barrier layer in between; said layers have Ga-face polarity, thus forming a two- dimensional hole gas (2DHG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer; or (b) said structure comprises (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, and (iii) one AlGaN barrier layer in between; said layers have N-face polarity, thus forming a two- dimensional electron gas (2DEG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer; or (c) said structure comprises (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have N-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the GaN buffer layer, close to the interface with said AlGaN barrier layer; (2) source and drain contacts connected to said 2DEG or 2DHG conducting channel and to electrical metallizations for connecting said transistor to an electric circuit; and 44(3) a Vivaldi antenna electrode placed on the top layer between said source and drain contact areas in an open gate area of the transistor and capable of detecting electrical signals in the sub-THz-frequency range of 200-800 GHz.
Claims 1, 2, 5-8, 11-13 of US patent application No. 16/818039 disclose a microelectronic device comprising a plurality of microelectronic sensors, wherein each of said microelectronic sensors comprises at least one open-gate pseudo-conductive high-electron mobility transistor (PC-HEMT), said transistor comprising: 1) a multilayer hetero-junction structure made of gallium nitride (GaN) and aluminium gallium nitride (AlGaN) single-crystalline or polycrystalline semiconductor materials, and deposited on a substrate layer or placed on free-standing membranes, said structure comprising at least one buffer layer and at least one barrier layer, said layers being stacked alternately; 2) a conducting channel comprising a two-dimensional electron gas (2DEG) or a two- dimensional hole gas (2DHG), formed at the interface between said buffer layer and said barrier layer, and upon applying a bias to said transistor, becoming capable of providing electron or hole current, respectively, in said transistor between source and drain contacts; and 3) the source and drain contacts connected to said 2DEG or 2DHG conducting channel and to electrical metallisations for connecting said transistor to an electric circuit (claim 1);  53wherein said transistor further comprising a Vivaldi antenna electrode or a metamaterial electrode, said Vivaldi antenna electrode or said metamaterial electrode being placed on the top layer between said source and drain contact in the open gate area of the transistor and capable of detecting electrical signals in the frequency range of 30 GHz to 300 THz (claim 2), wherein said multilayer hetero-junction structure comprises either: A. one AlGaN barrier layer at the top of the structure recessed in the open gate area to the thickness of 5-9 nm with the surface roughness of 0.2 nm or less, and one GaN buffer layer at the bottom of the structure; said layers having Ga-face polarity, thus forming the two- 54dimensional electron gas (2DEG) conducting channel in said GaN layer, close to the interface with said AlGaN layer; or B. one GaN layer at the top of the structure recessed in the open gate area to the thickness of 5-9 nm with the surface roughness of 0.2 nm or less, one GaN buffer layer at the bottom of the structure, and one AlGaN barrier layer in between; said layers having the Ga-face polarity, thus forming the two-dimensional hole gas (2DHG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer; or C. one GaN layer at the top of the structure recessed in the open gate area to the thickness of 5-9 nm with the surface roughness of 0.2 nm or less, one GaN buffer layer at the bottom of the structure, and one AlGaN barrier layer in between; said layers having the N-face polarity, thus forming the two-dimensional electron gas (2DEG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer (claim 5).
	Claim 1 of the instant application is corresponding to claims 1, 2, and 5 of US patent application No. 16/818039.
Claim 2 of the instant application is corresponding to claim 6 of US patent application No. 16/818039.
Claim 3 of the instant application is corresponding to claim 7 of US patent application No. 16/818039.
Claim 4 of the instant application is corresponding to claim 8 of US patent application No. 16/818039.
Claim 5 of the instant application is corresponding to claim 11 of US patent application No. 16/818039.
Claim 6 of the instant application is corresponding to claim 12 of US patent application No. 16/818039.
Claim 7 of the instant application is corresponding to claim 13 of US patent application No. 16/818039.
Claim 8 of the instant application is corresponding to claim 13 of US patent application No. 16/818039.
Claim 9 of the instant application is corresponding to claim 13 of US patent application No. 16/818039. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the microelectronic sensor comprising recited elements as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ram (US 10905346) teaches a microelectronic sensor, and Miller (US 9949675) teaches a non-0nvasive blood measurement platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887